Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,278,821. Although the claims at issue are not identical, they are not patentably distinct from each other because both, the above claims and ‘821 claiming a similar modular block with a male cubic unit with a male node at each face (shape as the cube, smaller and centered at each face) and a female cubic unit, shaped as the male cubic unit with corresponding female component within the corner/s of the female cubic to form a corresponding channel to the male node in a fit friction connection. Thus, it is clear that one of ordinary skill in the art would, on reading the potentially conflicting claims of the ‘821 patent and the above application, at once envisage the invention claimed of the patent within the claimed of the above application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-8, 10 and 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng US 5,000,713 (“Cheng”) in view of Hogg et al US 6,725,128 (“Hogg”) and Magram US 3,728,800 (“Magram”).
	As per claim 1, Cheng discloses a modular block toy(Figs. 1-8; 1:62-2:62), comprising: a male cubic unit piece having a geometric shape of a cube with six side faces and a male node extending from a side face of the six side faces, the male node having a same size and shape centered on the side face of the six side faces, the male node having four sides with four corners, and the male node having an exposed face that is sized to be smaller than the face on the male cubic unit piece from which it extends to form a continuous face orthogonal to and extending entirely around the four sides and four corners of the male node (first unit 1 including a male protuberance 11, smaller than the respective face from where it extended; the protuberance/male node includes four sides and four corners)(Fig. 7 in conjunction to Fig. 1 and 1:62-2:3); 
	and a female cubic unit piece having a geometric shape of a cube of the same scale as the male cubic unit piece, the female cubic unit piece having six side faces with eight corners, each corner formed by an intersection of three orthogonal side faces, each side face having a female component formed thereon that is sized and shaped to receive a respective male node from the male cubic unit piece with only an interference fit, each female component having a bottom wall that is an exposed portion of the respective side face (a second cube unit 2, including a plurality of faces formed by three adjacent/intersecting faces (Figs. 1 and 7); the second/female cube includes a corresponding depressions, female components 31)(Figs. 1 and 7; 2:4-12); male cube unit piece 1 configure to attach to a female cubic piece 2 via any one of the plurality female component/recess 31 from thereof to form a an assembly)(Fig. 2 and 2:7-12; also note Figs. 2-6 and 8 in conjunction to 2:20+ regarding different assemblies using the first and second unit join together).
	Cheng is not specific regarding a male node extending from each side face of the six side faces.
	 Cheng is not specific and each female component having a configuration that is selected from a group consisting of: 
	(a) a cross-shaped channel with a planform shape of a cross formed of first and second channels that intersect in a center of the cross-shaped channel at a 90-degree angle, each of the first and second channels having a first end and a second end, and each of the first and second channels having first and second pairs of opposing side walls extending from the bottom wall, with the first pair of opposing side walls located at the first end of the first and second channels and the second pair of opposing side walls located at the second end of the first and second channels; 
	(b) a T-shaped channel with a planform shape of a T formed of a first pair of channels that intersect a third channel at a 90-degree angle, the first pair of channels comprising first and second channels having a respective first and second pair of opposing side walls extending from the bottom wall, with the first pair of opposing side walls forming the first channel the second pair of opposing side walls forming the second channel, and the third channel formed of a single pair of opposing side walls extending from the bottom wall; and 
	(c) a single straight channel having an open first end and an open second end, the straight channel having a first pair of opposing side walls extending from the bottom wall between the open first and second ends.
	With respect to the male node, in the same field of modular blocks suitable to connect to each other to form a structure, Hogg discloses a male node extending from each respective face of the plurality of faces, and each male node having an exposed face that is sized to be smaller than the face on the male cubic unit piece from which it extends to (module 10 with faces (e.g. 22-24-26) having a male node extending therefrom (arms 12-14-16), as the arm/male node extending from respective face, and smaller from such respective face)(Fig. 1; 3:58-4:12; note 3:61-63, whereas although not seen in Fig. 1, each face includes a respective arm/male node therefrom). 
 	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Cheng’s a male node extending from each side face of the six side faces  as taught by Hogg for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming an enhance male cubic unit piece includes a male node extending from each respective face of the plurality of faces capable to be attached in different locations thus increase the versatility of the attachment between the male cubic piece and the female cubic piece thus increase the versatility of the assembled configurations.   
	With respect to the female component having a configuration, Magram  discloses (a) a cross-shaped channel with a planform shape of a cross formed of first and second channels that intersect in a center of the cross-shaped channel at a 90-degree angle, each of the first and second channels having a first end and a second end, and each of the first and second channels having first and second pairs of opposing side walls extending from the bottom wall, with the first pair of opposing side walls located at the first end of the first and second channels and the second pair of opposing side walls located at the second end of the first and second channels (such as block 4 with groove 10 to be complementary to block 3 (i.e. a male unit))(Figs. 1 and 2; 3:5-45) and (c) a single straight channel having an open first end and an open second end, the straight channel having a first pair of opposing side walls extending from the bottom wall between the open first and second ends (block 2 with groove 8 complementary to male unit 1 (Figs. 1 and 2; 3:5-45).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Cheng’s female component having configuration that is selected from a group consisting of (a) a cross-shaped channel with a planform shape of a cross formed of first and second channels that intersect in a center of the cross-shaped channel at a 90-degree angle, each of the first and second channels having a first end and a second end, and each of the first and second channels having first and second pairs of opposing side walls extending from the bottom wall, with the first pair of opposing side walls located at the first end of the first and second channels and the second pair of opposing side walls located at the second end of the first and second channels and (c) a single straight channel having an open first end and an open second end, the straight channel having a first pair of opposing side walls extending from the bottom wall between the open first and second ends as taught by Magram for the reason that a skilled artisan would have been motivated to use of known technique to improve similar device in the same way forming male and female cubic piece that are design to be connected onto assembly utilizing known connecting means.  A skilled artisan would have concluded that any known connecting means are equally suitable as means to interference fit between the male-to-female pieces while forming an assembly.
	Furthermore, Cheng’s toy/device is deign to simulate and challenge creative development and Magram’s indicated that such connection means are design to only allow proper attachment of the blocks (e.g. Fig. 2; 3:30+).  Accordingly, including such specific connection means would have enhance the creativity and challenge as allowing the connection of the block only via such specific connection means. 
	As per claim 2, with respect to wherein each male node is sized and shaped to snap into the respective cross-shaped channel, T-shaped channel, and single straight channel through an interference locking engagement, within the modified Cheng each male node is shaped to snap into corresponding female component (as taught by Cheng, e.g. Fig. 7; the male cubic would have with a similar male node upon each face (as taught by Hogg) and the female component would have selected from a cross-section and a single straight channel (as taught by Magram). 
	As per claim 3, with respect to wherein the female cubic unit piece has a protuberance formed on each of the eight corners to extend onto each side face adjacent to the respective corner to define the female component as either the cross-shaped channel, the T- shaped channel, or the single straight channel, note Magram’s Fig. 4 as piece element 2 includes a straight channel’s protuberance formed on each of the corners (groove 8); and piece 4 includes protuberance formed on each of the corners of the cross-shaped channel (groove 10).  Within the modified Cheng such protuberance would have been formed on each of the eight corners (as Cheng’s female component upon each face or the female cubic unit).
	As per claim 5, with respect to wherein the female cubic unit piece has a protuberance formed on each corner to extend onto each face adjacent to the respective corner and to an adjoining corner such that there are two protuberances on each face, the two protuberances being in spaced parallel relationship to each other and separated along their length to define the single straight channel on each face of the female cubic unit piece, note Magram’s Fig. 1 regarding groove 8 of block/piece 2
	As per claim 6, with respect to wherein the male cubic unit piece and the female cubic unit piece are sized to be manipulated by human hands such that the male cubic unit piece can be held in one hand and the female cubic unit piece held in the other hand and through manipulation of two human hands, and the male cubic unit piece and the female can be connected together, the modular toy of Cheng is to be use via a user to place the male cubic unit within the female cubic unit to form assemblies as shown for example in Figs. 3-6 and 8. 
	As per claim 7, with respect to wherein the female component has one of a snapping bump, ramp, and groove that creates an interlock between a respective mating male node and the female component when connected together in a flush face-to-face manner, note Cheng’s Fig. 7 in conjunction to 1:62-20, as a female unit has, bump, ramp, and groove that creates an interlock between a respective mating male node and the female component when connected together in a flush face-to-face manner. 
	As per claim 8, with respect to wherein the male node and the female component each have one of a snapping bump, ramp and groove that creates an interlock between the respective mating male node and the female component when connected together in a flush face-to-face manner, again as noted in Fig. 7 of Cheng (also 1:62+) as the male includes bump, ramp, and groove that creates an interlock between a respective mating male node and the female component when connected together in a flush face-to-face manner.
	As per claim 10, Cheng discloses wherein the female component has the same configuration on all six faces on the female cubic unit piece (Fig. 7 in conjunction to 1:62-2:11).
	As per claim 11, with respect to wherein the female component has at least two different configurations on the six faces of the female cubic unit piece, note Magram’s Fig. 1 regarding male units, as blocks 2 and 4 having at least two different configurations.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng , Hogg and Magram as applied to claim 1 above, and further in view of Forlini US 5,647,185 (“Forlini”).
	As per claim 4, the modified Cheng by the teachings of Magram is not specific regarding wherein the female component has first and second protuberances formed on opposing corners of the eight corners to extend onto each face adjacent to the respective opposing corners, and a third protuberance extending from two adjoining corners on each face, the first and second protuberances on the opposing corners being parallel to each other and separated along a length to define the third channel on each face of the female cubic unit piece, and the third protuberance extending between the two adjoining corners that is in spaced parallel relationship to the first and second protuberances to form the first and second channels to define the T-shaped female channel.
	However, in a similar field of modular blocks, Forlini discloses wherein a female component has first and second protuberances formed on opposing corners of eight corners to extend onto each face adjacent to the respective opposing corners, and a third protuberance extending from two adjoining corners on each face, the first and second protuberances on the opposing corners being parallel to each other and separated along a length to define the third channel on each face of the female cubic unit piece, and the third protuberance extending between the two adjoining corners that is in spaced parallel relationship to the first and second protuberances to form the first and second channels to define the T-shaped female channel (grooves 16 and 17 of block 20 forming such T-shape female channel)(Fig. 4 and 2:55-3:18).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the modified Cheng wherein the female component has first and second protuberances formed on opposing corners of the eight corners to extend onto each face adjacent to the respective opposing corners, and a third protuberance extending from two adjoining corners on each face, the first and second protuberances on the opposing corners being parallel to each other and separated along a length to define the third channel on each face of the female cubic unit piece, and the third protuberance extending between the two adjoining corners that is in spaced parallel relationship to the first and second protuberances to form the first and second channels to define the T-shaped female channel as taught by Forlini for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way to obtain the predictable results utilizing such T-shape female component/channel that is complementary to a male connecting node to connect a male and a female units in a firm and secure manner.  
Claim(s) 9, 12 and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng , Hogg and Magram  as applied to claims 2 and 3 above, and further in view of Lavermicocca US 5,826,873 (“Lavermicocca”).
	As per claim 9, the modified Cheng is not specific regarding wherein the female component includes beveled edges on all sides, and each corner on the male node comprises a beveled edge that is substantially parallel to the respective beveled edge on the female component in response to the male node being in the interference locking engagement with the female component.
	However, Lavermicocca discloses wherein a female component includes beveled edges on all sides, and each corner on a male node comprises a beveled edge that is substantially parallel to the respective beveled edge on the female component in response to the male node being in the interference locking engagement with the female component (pieces 12 and/or 13 is/are construed as female unit/s with beveled edges; to be complementary to male units (14-16-17-15) with beveled edges to interlock with each other (e.g. Fig. 1)(Fig. 2 and 2:58-4:65).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the modified Cheng wherein the female component includes beveled edges on all sides, and each corner on the male node comprises a beveled edge that is substantially parallel to the respective beveled edge on the female component in response to the male node being in the interference locking engagement with the female component as taught by Lavermicocca for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way to obtain the predictable results utilizing such female component/channel that is complementary to a male connecting node to connect a male and a female units in a firm and secure manner.  
	As per claim 12, the modified Cheng is not specific wherein a distal face on an interior corner of each protuberance of the female component comprises a convex distal wall, and each corner of the male node has an arcuate, concave shape and a radius of curvature that ideally is concentric with a radius curvature of the convex distal wall in response to the male node being in an interference locking engagement with the female component.
	However, Lavermicocca discloses a distal face on an interior corner of each protuberance of the female component comprises a convex distal wall, and each corner of the male node has an arcuate, concave shape and a radius of curvature that ideally is concentric with a radius curvature of the convex distal wall in response to the male node being in an interference locking engagement with the female component (within the female pieces 12 and 13 and male pieces 14-15-16-17)(Fig. 2; note 2:58+ as the description regarding such concave/convex surfaces of the different pieces to complementary attached to each in a male-female connection to form a device 10 (e.g. Fig. 1).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the modified Cheng’s a distal face on an interior corner of each protuberance of the female component comprises a convex distal wall, and each corner of the male node has an arcuate, concave shape and a radius of curvature that ideally is concentric with a radius curvature of the convex distal wall in response to the male node being in an interference locking engagement with the female component as taught by Lavermicocca for similar reasons discussed above with respect to claim 9.  
	As per claim 13, the modified Cheng is not specific wherein a distal face on an interior corner of each protuberance of the female component comprises a concave distal wall, and each corner of the male node has an arcuate, convex shape with a radius of curvature that ideally is concentric with a radius curvature of the concave distal wall in response to the male node being in an interference locking engagement with the female component.
	However, Lavermicocca discloses wherein a distal face on an interior corner of each protuberance of the female component comprises a concave distal wall, and each corner of the male node has an arcuate, convex shape with a radius of curvature that ideally is concentric with a radius curvature of the concave distal wall in response to the male node being in an interference locking engagement with the female component (within the female pieces 102 and 103 and male pieces 104-105-106-107)(Fig. 3; note 4:66-6:22 as the description regarding such concave/convex surfaces of the different pieces to complementary attached to each in a male-female connection to form a device 100 (e.g. Fig. 3); see also Figs. 5-19 as the concave/convex edges/corners of the male female units in forming other constructions.
	 Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the modified Cheng wherein a distal face on an interior corner of each protuberance of the female component comprises a concave distal wall, and each corner of the male node has an arcuate, convex shape with a radius of curvature that ideally is concentric with a radius curvature of the concave distal wall in response to the male node being in an interference locking engagement with the female component as taught by Lavermicocca for similar reasons discussed above with respect to claim 9.  
Claim(s) 14, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng , Hogg and Magram as applied to claim 2 and 3 above, and further in view of Castelli US 9,879,413 (“Castelli”).
	As per claim 14, the modified Cheng is not specific wherein a distal face on an interior corner of each protuberance of the female component comprises a centrally disposed right angle indent, and each corner of the male node has a right angle corner that is sized and shaped to engage the respective centrally disposed right angle indent in response to the male node being in an interference locking engagement with the female component.
	However, Castelli discloses wherein a distal face on an interior corner of each protuberance of a female component comprises a centrally disposed right angle indent, and each corner of a male node has a right angle corner that is sized and shaped to engage the respective centrally disposed right angle indent in response to the male node being in an interference locking engagement with the female component (such as either male components 6 with such male node with a right angle corner/indent of piece A (Fig. 7) and/or piece 12 (Figs. 5a and 7); and female unit with angle indent/corner (such as female elements of Fig. 8 and Fig. 9)(see also 8:23-9:43 in conjunction to Figs. 13-25g as forming a structure via such male-female units with the right angle corner/indent).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the modified Cheng wherein a distal face on an interior corner of each protuberance of the female component comprises a centrally disposed right angle indent, and each corner of the male node has a right angle corner that is sized and shaped to engage the respective centrally disposed right angle indent in response to the male node being in an interference locking engagement with the female component as taught by Castelli for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way to obtain the predictable results utilizing such right angle corner/indent that is complementary to a male connecting node to connect a male and a female units in a firm and secure manner.  
	As per claim 15, the modified Cheng is not specific wherein a distal face on the interior corner of each protuberance of the female component comprises a centrally disposed right angle corner, and each corner of the male node has a right angle indent that is sized and shaped to engage the respective right angle corner of the female component in response to the male node being in an interference locking engagement with the female component.
	However, Castelli discloses wherein a distal face on the interior corner of each protuberance of the female component comprises a centrally disposed right angle corner, and each corner of the male node has a right angle indent that is sized and shaped to engage the respective right angle corner of the female component in response to the male node being in an interference locking engagement with the female component (such as either male components 6 with such male node with a right angle corner/indent of piece A (Fig. 7) and/or piece 12 (Figs. 5a and 7); and female unit with angle indent/corner (such as female elements of Fig. 8 and Fig. 9)(see also 8:23-9:43 in conjunction to Figs. 13-25g as forming a structure via such male-female units with the right angle corner/indent).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the modified Cheng wherein a distal face on the interior corner of each protuberance of the female component comprises a centrally disposed right angle corner, and each corner of the male node has a right angle indent that is sized and shaped to engage the respective right angle corner of the female component in response to the male node being in an interference locking engagement with the female component as taught by Castelli for similar reasons discussed above with respect to claim 14. 
	As per claim 17, the modified Cheng is not specific wherein the male node and the female component are structured to enable attachment of either or both of the male cubic unit piece and the female cubic unit piece to one or more non-cubic pieces with the interference locking engagement.
	However, Castelli discloses wherein a male node and a female component are structured to enable attachment of either or both of the male cubic unit piece and the female cubic unit piece to one or more non-cubic pieces with the interference locking engagement (Figs. 27 and 28; 11:60+).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the modified Cheng wherein the male node and the female component are structured to enable attachment of either or both of the male cubic unit piece and the female cubic unit piece to one or more non-cubic pieces with the interference locking engagement as taught by Castelli  for the reason that a skilled artisan would have been motivated combining prior art elements according to known methods to yield predictable results utilizing such additional pieces that can enhance the use of the device to form a greater combinations to form different structures.
As per claim 18, with respect to wherein the male cubic unit piece, the female cubic unit piece, and the one or more non-cubic pieces are sized to be manipulated by human hands such that the male cubic unit piece or the female cubic unit piece can be held in one hand and one of the one or more non-cubic pieces can be held in the other hand and through manipulation of the two human hands, the male cubic unit piece and the female cubic unit piece can be attached to the one or more non-cubic pieces., the modified Cheng is a toy, including non cubic pieces (as taught Castelli), that is manipulated by a human hands.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng , Hogg and Magram as applied to claim 3 above, and further in view of Tompkins US 1,971,545 (“Tompkins”).
	As per claim 16, the modified Cheng is not specific wherein the distal face on the interior corner of each protuberance of the female component has a rounded convex shape, and each corner of the male node has a convex shape that is sized and shaped to engage the respective rounded convex shaped corner of the female component in response to the male node being in an interference locking engagement with the female component.
	However, Tompkins discloses wherein a distal face on the interior corner of each protuberance of the female component has a rounded convex shape, and each corner of the male node has a convex shape that is sized and shaped to engage the respective rounded convex shaped corner of the female component in response to the male node being in an interference locking engagement with the female component (such as male cube with cones 16 (Fig. 4); a female cube (Figs. 3 and 5) with socket/ridges complementary to the cones; note Figs. 1 and 2 as the male-to-female connection (see Fig. 2 in conjunction to Fig. 4 as such rounded means).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the modified Cheng wherein the distal face on the interior corner of each protuberance of the female component has a rounded convex shape, and each corner of the male node has a convex shape that is sized and shaped to engage the respective rounded convex shaped corner of the female component in response to the male node being in an interference locking engagement with the female component as taught by Tompkins for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way to obtain the predictable results utilizing such female component/connection that is complementary to a male connecting node to connect a male and a female units in a firm and secure manner.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      11/4/2022

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711